              EXHIBIT 1




Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 1 of 37
                      In the United States District Court
                  for the Eastern District of North Carolina
                               Eastern Division


Karol Huffman and Jessica Sims,

       On behalf of themselves and those           Case No. 4:19-cv-00034
       similarly situated,
                                                   Judge Louise Wood Flanagan

              Plaintiff,                           AMENDED COMPLAINT AND JURY
                                                   TRIAL DEMAND

       v.

Team Carolinas, Inc. d/b/a Domino’s and
Osman Qasim,

              Defendants.



            First Amended Class and Collective Action Complaint



       1.     Karol Huffman and Jessica Sims, on behalf of themsleves and all similarly situated

individuals, bring this action against Defendants Team Carolinas, Inc. and Osman Qasim

(“Defendants”). Plaintiff seeks appropriate monetary, declaratory, and equitable relief based on

Defendants’ willful failure to compensate Plaintiff and similarly-situated individuals with

minimum wages as required by the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.,

and the North Carolina Wage and Hour Act, N.C. Gen. Stat. 95-25.6, et seq.

       2.     Defendants operate approximately 54 Domino’s Pizza franchises in North

Carolina and South Carolina (the “Team Carolinas Domino’s” stores).




                                               1

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 2 of 37
        3.      Defendants repeatedly and willfully violated the Fair Labor Standards Act and

North Carolina Wage and Hour Act by failing to adequately reimburse delivery drivers for their

delivery-related expenses, thereby failing to pay delivery drivers the legally mandated minimum

wage wages for all hours worked.

        4.      Defendants maintain a policy and practice of underpaying their delivery drivers in

violation of the FLSA, SCPWA, and NCWHA and failing to provide proper notice.

        5.      All delivery drivers at the Team Carolinas Domino’s stores, including Plaintiff,

have been subject to the same or similar employment policies and practices, including policies

and practices with respect to wages and reimbursement for out-of-pocket expenses.

        6.      Plaintiff brings this action on behalf of herself and similarly situated current and

former delivery drivers who elect to opt in pursuant to FLSA, 29 U.S.C. § 216(b) to remedy

violations of the FLSA wage and hour provisions by Defendants.

        7.      Plaintiff also brings this action on behalf of herself and similarly situated current

and former delivery drivers in North Carolina, pursuant to Federal Rule of Civil Procedure 23, to

remedy violations of N.C. Gen. Stat. 95-25.6 and N.C. Gen. Stat. 95-25.8, et seq.

        8.      Plaintiff Sims also brings this action on behalf of herself and similarly situated

current and former delivery drivers in South Carolina, pursuant to Federal Rule of Civil

Procedure 23, to remedy violations of South Carolina Payment of Wages Act, S.C. Code Ann. §

41-10-10, et seq.

                                         Jurisdiction and Venue

        9.      Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction over

Plaintiff’s FLSA claims.



                                                  2

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 3 of 37
        10.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiff’s

North Carolina law claims.

        11.     Venue in this Court is proper under 28 U.S.C. § 1391(b) because Plaintiff resides

in this district, and a substantial part of the events giving rise to the claim herein occurred in this

district.

                                               Parties
Plaintiff

Karol Huffman

        12.     Plaintiff Karol Huffman is a resident of Kinston, North Carolina and, at all times

material herein, Plaintiff worked within the boundaries of the Eastern District of North Carolina.

        13.     Plaintiff was an “employee” of all of the Defendants as defined in the FLSA and

the North Carolina Wage and Hour Act, N.C. Gen. Stat. §95-25.2.

        14.     Plaintiff has given written consent to join this action.

Jessica Sims

        15.     Plaintiff Jessica Sims is a resident of Spartanburg, S.C.

        16.     Plaintiff was an “employee” of all of the Defendants as defined in the FLSA and

the South Carolina Payment of Wages Act.

        17.     Plaintiff has given written consent to join this action.

Defendants

Team Carolinas Domino’s, Inc.

        18.     Defendant Team Carolinas, Inc. is a domestic corporation authorized to do

business under the laws of North Carolina.



                                                   3

            Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 4 of 37
         19.   Team Carolinas, Inc. is the corporate entity that appears on Plaintiff’s paystubs

for the work she completed for Defendants.

         20.   Team Carolinas, Inc. was founded by Osman Qasim.

         21.   Team Carolinas, Inc. operates the Team Carolinas Domino’s stores.

         22.   Team Carolinas, Inc. is headquartered in 102 South Link Ave., Salisbury, NC

28144.

         23.   Team Carolinas, Inc. has substantial control over Plaintiff and similarly situated

employees’ working conditions, and over the unlawful policies and practices alleged herein.

         24.   Team Carolinas, Inc. has direct or indirect control of the terms and conditions of

Plaintiff’s work and the work of similarly situated employees.

         25.   At all relevant times, Team Carolinas, Inc. maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.

         26.   Team Carolinas, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA and N.C. Gen. Stat. §95-25.2.

         27.   At all relevant times, Team Carolinas, Inc. has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the phrase

as used in the FLSA.

         28.   Team Carolinas, Inc.’s gross revenue exceeds $500,000 per year.

Osman Qasim




                                                4

          Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 5 of 37
        29.     Defendant Osman Qasim is an owner and operator of Team Carolinas, Inc. and

the Team Carolinas Domino’s stores.

        30.     Osman Qasim founded Team Carolinas Domino’s.

        31.     Osman Qasim is the president of Team Carolinas Domino’s.

        32.     Osman Qasim is individually liable to Team Carolinas Domino’s delivery drivers

under the definitions of “employer” set forth in the FLSA and N.C. Gen. Sta. 95-25.2 because

he owns and operates the Team Carolina Domino’s stores, serves as a manager and/or member

of Team Carolinas, Inc., ultimately controls significant aspects of Team Carolinas Domino’s day-

to-day functions, and ultimately controls compensation and reimbursement of employees. 29

U.S.C. § 203(d).

        33.     At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had financial control over the operations at each of the Team

Carolinas Domino’s stores.

        34.     At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has a role in significant aspects of the Team Carolinas Domino’s

stores’ day to day operations.

        35.     At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had control over the Team Carolinas Domino’s stores’ pay

policies.

        36.     At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had power over personnel and payroll decisions at the Team

Carolinas Domino’s, stores, including but not limited to influence of delivery driver pay.



                                                 5

            Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 6 of 37
       37.    At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had the power to hire, fire, and discipline employees, including

delivery drivers at the Team Carolinas Domino’s stores.

       38.    At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had the power to stop any illegal pay practices that harmed

delivery drivers at the Team Carolinas Domino’s stores.

       39.    At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had the power to transfer the assets and liabilities of Team

Carolinas Domino’s.

       40.    At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had the power to declare bankruptcy on behalf of Team

Carolinas Domino’s.

       41.     At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had the power to enter into contracts on behalf of each of the

Team Carolinas Domino’s stores.

       42.    At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim has had the power to close, shut down, and/or sell each of the

Team Carolinas Domino’s stores.

       43.    At all relevant times, by virtue of his role as owner and operator of Team

Carolinas, Inc., Osman Qasim had authority over the overall direction of each of Team Carolinas

Domino’s stores and was ultimately responsible for their operations.

       44.    The Team Carolinas Domino’s stores function for Osman Qasim’s profit.



                                               6

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 7 of 37
       45.     Osman Qasim has influence over how the Team Carolinas Domino’s stores can

run more profitably and efficiently.

                                              Facts

                                 Class-wide Factual Allegations

       46.     During the relevant time period, Defendants have operated approximately 54

Team Carolinas Domino’s stores.

       47.     The primary function of the Team Carolinas Domino’s stores is to sell pizza and

other food items to customers, whether they carry out or have their food delivered.

       48.     Some or all of the Team Carolinas Domino’s stores employ delivery drivers.

       49.     Plaintiff and the similarly situated persons Plaintiff seeks to represent are current

and former delivery drivers employed by Defendants at the Team Carolinas Domino’s stores.

       50.     All delivery drivers employed at the Team Carolinas Domino’s stores over the last

three years have had essentially the same job duties—deliver pizza and other food items to

customers.

       51.     When there are no deliveries to make, Defendants’ delivery drivers are required

to work inside the Team Carolinas Domino’s stores building pizza boxes, cleaning, preparing

pizza and other food items, and completing other duties inside the restaurant as necessary.

       52.     At all relevant times, Plaintiff and similarly situated delivery drivers have been

paid minimum wage or minimum wage minus a tip credit for the hours they worked while

completing deliveries.




                                                 7

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 8 of 37
       53.     At all relevant times, Plaintiff and similarly situated delivery drivers have been

paid minimum wage or slightly above minimum wage for the hours they worked inside the

restaurant.

       54.     When Defendants reduced the on-the-road payrate of Plaintiffs and similarly

situated delivery drivers from full minimum wage to $4.25-$4.50 per hour, they did not notify the

delivery drivers of the change, nor did they inform the delivery drivers of the requirements for

taking a tip credit under the FLSA.

       55.     Defendants require delivery drivers to maintain and pay for operable, safe, and

legally compliant automobiles to use in delivering Defendants’ pizza and other food items.

       56.     By requiring delivery drivers to provide their own vehicles, Defendants are able to

avoid directly incurring automobile expenses, including but not limited to automobile costs and

depreciation, gasoline expenses, automobile maintenance and parts, insurance, registrations,

licensing, interest, equipment, and other expenses necessary for Defendants to operate their

business.

       57.     Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, financing charges, cell phone costs, GPS charges, and other

equipment necessary for delivery drivers to complete their job duties.

       58.     Pursuant to such requirements, Plaintiff and other similarly situated employees

purchase gasoline, vehicle parts and fluids, automobile repair and maintenance services,

automobile insurance, suffered automobile depreciation and damage, financing charges, and

incur cell phone and data charges all for the primary benefit of Defendants.



                                                8

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 9 of 37
       59.     Some or all of the Team Carolinas Domino’s stores do not track, maintain records

of, and reimburse each delivery driver for his or her actual expenses.

       60.     Some or all of the Team Carolinas Domino’s stores do not reimburse delivery

drivers at the IRS standard business mileage rate for each mile driven for the Team Carolinas

Domino’s stores’ benefit.

       61.     Some or all of the Team Carolinas Domino’s stores do not reimburse delivery

drivers at a reasonable approximation of the delivery drivers’ expenses.

       62.     Plaintiff Huffman and similarly situated delivery drivers receive a per-mile

reimbursement payment that is less than the IRS standard business mileage rate for each mile

they drive while completing deliveries for Team Carolinas Domino’s.

       63.     For example, Plaintiff Huffman receives $.28 per delivery for every mile she

drives while making deliveries.

       64.     Plaintiff Sims and similarly situated delivery drivers in South Carolina receive a

flat-rate per delivery reimbursement payment that is less than the IRS standard business mileage

rate for each mile they drive while completing deliveries for Team Carolinas Domino’s.

       65.     For example, Plaintiff Sims received $1.00 in automobile expenses reimbursement

for each delivery that she completed for Defendants.

       66.     According to the Internal Revenue Service, the standard mileage rate for the use

of a car during the relevant time periods have been:

               a.      2016: 54 cents/mile
               b.      2017: 53.5 cents/mile
               c.      2018: 54.5 cents/mile
               d.      2019: 58 cents/mile



                                                 9

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 10 of 37
       67.    The delivery drivers at Team Carolinas Domino’s have incurred even more in

expenses than those contemplated by the IRS standard business mileage rate—e.g., cell phone

and data charges.

       68.    As a result of the automobile and other job-related expenses incurred by Plaintiff

and other similarly situated delivery drivers, they were deprived of minimum wages guaranteed

to them by the FLSA, SCWPA, and NCWHA.

       69.    At all relevant times, Defendants have applied the same pay policies, practices,

and procedures to all delivery drivers at the Team Carolinas Domino’s stores.

       70.    All of Defendants’ delivery drivers had similar experiences to that of Plaintiff.

They completed similar job duties, were subject to the same reimbursement policy; received

similar reimbursement payments; incurred similar automobile expenses; completed deliveries of

similar distances and at similar frequencies; and were paid at or near the applicable minimum

wage rate or a tipped wage rate before deducting unreimbursed vehicle costs.

       71.    Regardless of the precise amount of the reimbursement formula at any given point

in time, Defendants’ reimbursement formula has resulted in an unreasonable underestimation of

delivery drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the minimum wage laws.

       72.    Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the applicable minimum wage, and because the delivery drivers incurred

unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an amount

sufficient to cause minimum wage violations. See 29 C.F.R. § 531.35.




                                               10

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 11 of 37
        73.     Defendants are relying on the same flawed policy and methodology with respect to

all delivery drivers at all of the Team Carolinas Domino’s stores.

        74.     Defendants have failed to properly take a tip credit from Plaintiff’s wages and the

wages of other similarly situated delivery drivers because Defendants did not inform the drivers

of the requirements for taking a tip credit. 29 U.S.C. § 203(m); 29 C.F.R. § 531.59(b).

        75.     When they began taking a tip credit from drivers’ wages, Defendants failed to

inform the drivers of the cash wage they would ostensibly receive pursuant to the tip credit.

        76.     When they began taking a tip credit from drivers’ wages, Defendants failed to

inform the drivers of the additional amount by which the wages of the tipped employee are

increased on account of the tip credit claimed by the employer, which amount may not exceed

the value of the tips actually received by the employee.

        77.     When they began taking a tip credit from drivers’ wages, Defendants failed to

inform the drivers that all tips received by the tipped employee must be retained by the employee

except for a valid tip pooling arrangement limited to employees who customarily and regularly

receive tips.

        78.     When they began taking a tip credit from drivers’ wages, Defendants failed to

inform the drivers that the tip credit shall not apply to any employee who has not been informed

of the tip credit requirements stated in 29 C.F.R. § 531.59(b).

        79.     Defendants have failed to properly take a tip credit from Plaintiff’s wages and the

wages of similarly situated employees because, after accounting for unreimbursed expenses,

Defendants have paid delivery drivers a lower wage rate than they informed the delivery drivers

they would be paid.



                                                11

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 12 of 37
       80.     Defendants have willfully failed to pay federal, South Carolina, and North

Carolina state minimum wage to Plaintiff and similarly situated delivery drivers at the Team

Carolinas Domino’s stores.

                      Plaintiff Huffman’s Individual Factual Allegations

       81.     Plaintiff Huffman worked at Team Carolinas Domino’s from August 2018 to

present at the Kinston, North Carolina location.

       82.     Plaintiff Huffman was subject to the same or substantially similar compensation

terms as other drivers for the Team Carolinas Domino’s stores.

       83.     Plaintiff Huffman was originally paid minimum wage inside and outside the store

of $7.25 per hour.

       84.     In September 2018, Defendants unilaterally reduced her outside rate from $7.25

per hour to $4.50 per hour while making deliveries.

       85.     When Defendants began taking a tip credit from Plaintiff Huffman’s wages, they

did not properly inform her of the requirements for taking a tip credit.

       86.     When they began taking a tip credit from Plaintiff Huffman’s wages, Defendants

failed to inform Plaintiff of the cash wage she would ostensibly receive pursuant to the tip credit.

       87.     When they began taking a tip credit from Plaintiff Huffman’s wages, Defendants

failed to inform Plaintiff of the additional amount by which the wages of the tipped employee are

increased on account of the tip credit claimed by the employer, which amount may not exceed

the value of the tips actually received by the employee.

       88.     When they began taking a tip credit from Plaintiff Huffman’s wages, Defendants

failed to inform Plaintiff that all tips received by the tipped employee must be retained by the



                                                 12

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 13 of 37
employee except for a valid tip pooling arrangement limited to employees who customarily and

regularly receive tips.

        89.     When they began taking a tip credit from Plaintiff Huffman’s wages, Defendants

failed to inform Plaintiff that the tip credit shall not apply to any employee who has not been

informed of the tip credit requirements stated in 29 C.F.R. § 531.59(b).

        90.     Alternatively, Defendants have failed to properly take a tip credit from Plaintiff

Huffman’s wages because, after accounting for unreimbursed expenses, Defendants have taken

more of a tip credit than they informed Plaintiff they would be taking.

        91.     After her pay was reduced, Plaintiff Huffman was paid minimum wage minus a tip

credit as an hourly rate for all hours worked while delivering food.

        92.     Plaintiff Huffman was paid minimum wage minimum wage for all hours worked

inside the restaurant.

        93.     Plaintiff Huffman was reimbursed on a per mile basis when completing deliveries

for Defendants.

        94.     Plaintiff Huffman was reimbursed $.28 per mile.

        95.     Plaintiff Huffman was required to maintain and pay for operable, safe, and legally

compliant automobiles to use in delivering Defendants’ pizza and other food items.

        96.     Plaintiff Huffman was required to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, cell phone service, GPS service, automobile financing, and

other equipment necessary for delivery drivers to complete their job duties.




                                                 13

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 14 of 37
       97.     Plaintiff Huffman has purchased gasoline, vehicle parts and fluids, automobile

repair and maintenance services, automobile insurance, suffered automobile depreciation and

damage, automobile financing, and incur cell phone and data charges all for the primary benefit of

Defendants.

       98.     Defendants did not track the actual expenses incurred by Plaintiff Huffman.

       99.     Defendants did not reimburse Plaintiff Huffman based on her actual delivery-

related expenses.

       100.    Plaintiff Huffman was not reimbursed at the IRS standard mileage rate for the

miles she drove while completing deliveries.

       101.    Defendants did not reasonably approximate the expenses incurred by Plaintiff

Huffman while she completed deliveries for Defendants.

       102.    During Plaintiff Huffman’s employment with Defendants, Defendants failed to

adequately reimburse Plaintiff for automobile and other job-related expenses.

       103.    Plaintiff Huffman regularly made approximately 2 to 4 deliveries per hour during

the hours she worked as a delivery driver.

       104.    Plaintiff Huffman regularly drove approximately 6-12 miles per delivery.

       105.    In 2018, for example, the IRS business mileage reimbursement has been $.545 per

mile, which reasonably approximated the automobile expenses incurred delivering pizzas.

http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates.          Defendants      reimbursed

Plaintiff $.28 per mile. Thus in 2018, Defendants’ policy under-reimbursed Plaintiff by $.265 per

mile ($.545-$.28). Considering Plaintiff’s estimate of about 9 average miles per delivery,

Defendants under-reimbursed her by about $2.39 per delivery. Considering Plaintiff’s estimate



                                               14

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 15 of 37
of approximately 3 deliveries per hour, Defendants under-reimbursed Plaintiff by about $7.17 per

hour.

        106.   As a result of unreimbursed automobile expenses and other job-related expenses,

Defendants have failed to pay Plaintiff Huffman minimum wage as required by law.

                         Plaintiff Sims’ Individual Factual Allegations

        107.   Plaintiff Sims worked at Team Carolinas Domino’s from last 2017 to August 2018

at the Spartanburg, South Carolina location.

        108.   Plaintiff Sims was subject to the same or substantially similar compensation terms

as other drivers for the Team Carolinas Domino’s stores.

        109.   Plaintiff Sims was paid minimum wage for all hours worked inside the restaurant.

        110.   Plaintiff Sims was paid $4.50 per hour while making deliveries.

        111.   When Defendants took a tip credit from Plaintiff Sims’ wages, they did not

properly inform her of the requirements for taking a tip credit.

        112.   When they took a tip credit from Plaintiff Sims’ wages, Defendants failed to

inform Plaintiff of the cash wage she would ostensibly receive pursuant to the tip credit.

        113.   When they took a tip credit from Plaintiff Sims’ wages, Defendants failed to

inform Plaintiff of the additional amount by which the wages of the tipped employee are

increased on account of the tip credit claimed by the employer, which amount may not exceed

the value of the tips actually received by the employee.

        114.   When they took a tip credit from Plaintiff Sims’ wages, Defendants failed to

inform Plaintiff that all tips received by the tipped employee must be retained by the employee




                                                 15

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 16 of 37
except for a valid tip pooling arrangement limited to employees who customarily and regularly

receive tips.

          115.   When they took a tip credit from Plaintiff Sims’ wages, Defendants failed to

inform Plaintiff that the tip credit shall not apply to any employee who has not been informed of

the tip credit requirements stated in 29 C.F.R. § 531.59(b).

          116.   Alternatively, Defendants have failed to properly take a tip credit from Plaintiff

Sims’ wages because, after accounting for unreimbursed expenses, Defendants have taken more

of a tip credit than they informed Plaintiff they would be taking.

          117.   Plaintiff Sims was reimbursed on a flat-rate per delivery basis when completing

deliveries for Defendants.

          118.   Plaintiff Sims was reimbursed $1.00 per delivery. She estimates that the average

delivery was six miles round trip.

          119.   Plaintiff Sims was reimbursed approximately $.17 per mile ($1.00 per delivery / 6

miles).

          120.   Plaintiff Sims was required to maintain and pay for operable, safe, and legally

compliant automobiles to use in delivering Defendants’ pizza and other food items.

          121.   Plaintiff Sims was required to incur and/or pay job-related expenses, including but

not limited to automobile costs and depreciation, gasoline expenses, automobile maintenance and

parts, insurance, cell phone service, GPS service, automobile financing, and other equipment

necessary for delivery drivers to complete their job duties.

          122.   Plaintiff Sims has purchased gasoline, vehicle parts and fluids, automobile repair

and maintenance services, automobile insurance, suffered automobile depreciation and damage,



                                                 16

          Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 17 of 37
automobile financing, and incurred cell phone and data charges all for the primary benefit of

Defendants.

       123.    Defendants did not track the actual expenses incurred by Plaintiff Sims.

       124.    Defendants did not reimburse Plaintiff Sims based on her actual delivery-related

expenses.

       125.    Plaintiff Sims was not reimbursed at the IRS standard mileage rate for the miles

she drove while completing deliveries.

       126.    Defendants did not reasonably approximate the expenses incurred by Plaintiff

Sims while she completed deliveries for Defendants.

       127.    During Plaintiff Sims’ employment with Defendants, Defendants failed to

adequately reimburse Plaintiff for automobile and other job-related expenses.

       128.    Plaintiff Sims regularly made approximately 2 to 4 deliveries per hour during the

hours she worked as a delivery driver.

       129.    In 2018, for example, the IRS business mileage reimbursement was $.545 per

mile, which reasonably approximated the automobile expenses incurred delivering pizzas.

http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates.          Defendants      reimbursed

Plaintiff Sims approximately $.17 per mile ($1.00 per delivery / 6 miles). Thus in 2018,

Defendants’ policy under-reimbursed Plaintiff Sims by $.375 per mile ($.545-$.17). Considering

Plaintiff’s estimate of about 6 average miles per delivery, Defendants under-reimbursed her by

about $2.25 per delivery. Considering Plaintiff Sims’ estimate of approximately 3 deliveries per

hour, Defendants under-reimbursed Plaintiff by about $6.75 per hour.




                                               17

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 18 of 37
          130.   As a result of unreimbursed automobile expenses and other job-related expenses,

Defendants have failed to pay Plaintiff Sims minimum wage as required by law.

                                   Collective Action Allegations

          131.   Plaintiffs bring the First Count on behalf of themselves and all similarly situated

current and former delivery drivers employed at the Team Carolinas Domino’s stores owned,

operated, and controlled by Defendants nationwide, during the three years prior to the filing of

this Class Action Complaint and the date of final judgment in this matter, who elect to opt-in to

this action (the “FLSA Collective”).

          132.   At all relevant times, Plaintiffs and the FLSA Collective have been similarly

situated, have had substantially similar job duties, requirements, and pay provisions, and have all

been subject to Defendants’ decision, policy, plan, practices, procedures, protocols, and rules of

willfully refusing to pay Plaintiffs and the FLSA Collective minimum wage for all hours worked

and failing to reimburse delivery drivers for automobile expenses and other job-related expenses.

Plaintiffs’ claims are essentially the same as those of the FLSA Collective.

          133.   Defendants’ unlawful conduct is pursuant to a corporate policy or practice.

          134.   Defendants are aware or should have been aware that federal law required them to

pay employees minimum wage for all hours worked and to fully reimburse for “tools of the

trade.”

          135.   Defendants are aware or should have been aware that federal law required them to

provide detailed notice of the tip credit provisions of the FLSA before they were permitted to

claim a tip credit to count against their minimum wage obligation.

          136.   Defendants’ unlawful conduct has been widespread, repeated, and consistent.



                                                 18

          Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 19 of 37
          137.   The First Count are properly brought under and maintained as an opt-in collective

action under 29 U.S.C. § 216(b).

          138.   The FLSA Collective members are readily identifiable and ascertainable.

          139.   In recognition of the services Plaintiffs have rendered and will continue to render

to the FLSA Collective, Plaintiffs will request payment of service awards upon resolution of this

action.

                        Rule Class Action Allegations under North Carolina Law

          140.   Plaintiff brings the Second, Third, and Fifth Counts under Federal Rule of Civil

Procedure 23, on behalf of herself and a class of persons consisting of:

          All current and former delivery drivers employed by Defendants in the State of
          North Carolina since the date 3 years preceding the filing of Plaintiffs’ original
          Complaint (“Rule 23 Class”).

          141.   The North Carolina claims, if certified for class-wide treatment, are brought on

behalf of all similarly situated persons who do not opt-out of the Rule 23 Class.

          142.   The North Carolina claims satisfy the numerosity, commonality, typicality,

adequacy, predominance, and superiority requirements of a class action pursuant to Fed. R. Civ.

P. 23.

          143.   Questions of fact and law common to the Rule 23 class predominate over any

questions affecting only individual members. The questions of law and fact common to the Rule

23 Class arising from Defendants’ actions include, without limitation:

             a. Whether Plaintiff Huffman and the members of the Rule 23 Class all drive their
                personal cars to complete deliveries for Defendants;

             b. Whether Plaintiff Huffman and the members of the Rule 23 Class are required to
                pay for job-related expenses, including but not limited to automobile costs and
                depreciation, gasoline expenses, automobile maintenance and parts, insurance,

                                                 19

          Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 20 of 37
               financing charges, cell phone costs, GPS charges, and other equipment necessary
               for delivery drivers to complete their job duties;

           c. Whether Defendants failed to pay minimum wages to members of the Rule 23
              Class as required by the NCHWA;

           d. Whether Defendants failed to pay the Rule 23 Class all wages earned by them and
              promised to them in violation of the NCWHA;

           e. Whether Defendants reimbursed the Rule 23 Class for their actual expenses;

           f. Whether Defendants reimbursed the Rule 23 Class at the IRS standard business
              mileage rate;

           g. Whether Defendants reasonably approximated the expenses incurred by Plaintiff
              Huffman and the Rule 23 Class while they were completing deliveries;

           h. Whether Defendants’ formula and/or methodology used to calculate payment of
              reimbursement for vehicle expenses resulted in unreasonable under-
              reimbursement of the members of the Rule 23 Class;

           i. Whether Defendants illegally withheld portions of Plaintiff Huffman’s wages by
              failing to properly reimburse for delivery-related expenses;

           j. Whether Defendants were unjustly enriched by Plaintiff Huffman and the Rule 23
              Class by having to provide and use their own vehicles for Defendants’ benefit;

           k. Whether Defendants illegally withheld portions of Plaintiff Huffman’s wages by
              failing to properly reimburse for delivery-related expenses; and

           l. The nature and extent of class-wide injury and the measure of damages for those
              injuries.

       144.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of state law claims.




                                               20

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 21 of 37
        145.     A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendants have acted or refused to act on grounds generally applicable to the

Rule 23 Class.

        146.     Plaintiff Huffman is an adequate representative of the Rule 23 Class because she is

a member of the Rule 23 Class and her interests do not conflict with the interests of the members

of the Rule 23 Class that she seeks to represent. The interests of the members of the Rule 23

Class will be fairly and adequately protected by Plaintiff Huffman and the undersigned counsel,

who have extensive experience prosecuting complex wage and hour, employment, and class

action litigation.

        147.     Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Rule 23 Class have little

interest in individually controlling the prosecution of separate class actions, no other litigation is

pending over the same controversy, it is desirable to concentrate the litigation in this court due to

the relatively small recoveries per member of the Rule 23 Class, and there are no material

difficulties impairing the management of a class action.

        148.     It would be impracticable and undesirable for each member of the Rule 23 Class

who suffered harm to bring a separate action. In addition, the maintenance of separate actions

would place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

Rule 23 Class members.

        149.     The number and identity of the Rule 23 Class members are ascertainable from

Defendants’ records.



                                                 21

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 22 of 37
        150.   The hours assigned and worked, the positions held, deliveries completed, and the

rates of pay and reimbursements paid for each Rule 23 Class Member are determinable from

Defendants’ records.

        151.   Notice can be provided by means permissible under Rule 23.

        152.   The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

        153.   There are more than 50 Rule 23 Class members.

        154.   Plaintiff Huffman’s claims are typical of those claims which could be alleged by

any Rule 23 Class member, and the relief sought is typical of the relief which would be sought by

each Rule 23 Class member in separate actions.

        155.   Plaintiff Huffman and the Rule 23 Class members have all sustained similar types

of damages as a result of Defendants’ failure to comply with

        156.   In recognition of the services Plaintiff Huffman has rendered and will continue to

render to the Rule 23 Class, Plaintiff will request payment of a service award upon resolution of

this action.

                  Rule 23 Class Allegations under South Carolina State Law

        157.   Plaintiff Sims brings the Fourth and Sixth Counts under Federal Rule of Civil

Procedure 23, on behalf of herself and a class of persons consisting of:

    All current and former delivery drivers employed by Defendants in the State of South
    Carolina since the date 3 years preceding the filing of Plaintiffs’ Amended Complaint
    (“South Carolina Rule 23 Class”).


        158.   The South Carolina claims, if certified for class-wide treatment, are brought on

behalf of all similarly situated persons who do not opt-out of the Rule 23 Class.

                                                  22

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 23 of 37
         159.    The South Carolina claims satisfy the numerosity, commonality, typicality,

adequacy, predominance, and superiority requirements of a class action pursuant to Fed. R. Civ.

P. 23.

         160.    Questions of fact and law common to the Rule 23 class predominate over any

questions affecting only individual members. The questions of law and fact common to the Rule

23 Class arising from Defendants’ actions include, without limitation:

            a. Whether Plaintiff Sims and the members of the Rule 23 Class all drive their
               personal cars to complete deliveries for Defendants.

            b. Whether Plaintiff Sims and the members of the Rule 23 Class are required to pay
               for job-related expenses, including but not limited to automobile costs and
               depreciation, gasoline expenses, automobile maintenance and parts, insurance,
               financing charges, cell phone costs, GPS charges, and other equipment necessary
               for delivery drivers to complete their job duties.

            c. Whether Defendants failed to pay minimum wages to members of the Rule 23
               Class as required by the SCPWA.

            d. Whether Defendants failed to pay the Rule 23 Class all wages earned by them and
               promised to them in violation of the SCPWA.

            e. Whether Defendants reimbursed the Rule 23 Class for their actual expenses.

            f. Whether Defendants reimbursed the Rule 23 Class at the IRS standard business
               mileage rate.

            g. Whether Defendants reasonably approximated the expenses incurred by Plaintiff
               Sims and the Rule 23 Class while they were completing deliveries.

            h. Whether Defendants’ formula and/or methodology used to calculate payment of
               reimbursement for vehicle expenses resulted in unreasonable under-
               reimbursement of the members of the Rule 23 Class.

            i. Whether Defendants paid the Rule 23 Class exactly, or very close to, South
               Carolina’s minimum wage for time spent performing those duties.

            j.   Whether Defendants took deductions from wages of Plaintiff Sims and the Rule
                 23 Class.

                                               23

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 24 of 37
              k. Whether Defendants provided proper notice of the deductions they took from the
                 wages of Plaintiff Sims and the Rule 23 Class.

              l. Whether Plaintiff Sims and the Rule 23 Class were paid all wages due to them on
                 their scheduled payday.

              m. Whether Defendants’ policy of failing to pay Plaintiff Sims and the Rule 23 Class
                 was instituted willfully or with reckless disregard of the law.

              n. Whether Defendants were unjustly enriched by Plaintiff Sims and the Rule 23
                 Class having provided and used their own vehicles for Defendants’ benefit.

              o. The nature and extent of class-wide injury and the measure of damages for those
                 injuries.

        161.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of state law claims.

        162.     A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendants have acted or refused to act on grounds generally applicable to the

Rule 23 Class.

        163.     Plaintiff Sims is an adequate representative of the Rule 23 Class because she is a

member of the Rule 23 Class and her interests do not conflict with the interests of the members

of the Rule 23 Class that she seeks to represent. The interests of the members of the Rule 23

Class will be fairly and adequately protected by Plaintiff Sims and the undersigned counsel, who

have extensive experience prosecuting complex wage and hour, employment, and class action

litigation.




                                                 24

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 25 of 37
       164.    Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Rule 23 Class have little

interest in individually controlling the prosecution of separate class actions, no other litigation is

pending over the same controversy, it is desirable to concentrate the litigation in this court due to

the relatively small recoveries per member of the Rule 23 Class, and there are no material

difficulties impairing the management of a class action.

       165.    It would be impracticable and undesirable for each member of the Rule 23 Class

who suffered harm to bring a separate action. In addition, the maintenance of separate actions

would place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

Rule 23 Class members.

       166.    The number and identity of the Rule 23 Class members are ascertainable from

Defendants’ records.

       167.    The hours assigned and worked, the positions held, deliveries completed, and the

rates of pay and reimbursements paid for each Rule 23 Class Member are determinable from

Defendants’ records.

       168.    Notice can be provided by means permissible under Rule 23.

       169.    The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

       170.    There are more than 50 Rule 23 Class members.




                                                  25

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 26 of 37
          171.   Plaintiff Sims’ claims are typical of those claims which could be alleged by any

Rule 23 Class member, and the relief sought is typical of the relief which would be sought by each

Rule 23 Class member in separate actions.

          172.   Plaintiff Sims and the Rule 23 Class members have all sustained similar types of

damages as a result of Defendants’ failure to comply with

          173.   In recognition of the services Plaintiff Sims has rendered and will continue to

render to the Rule 23 Class, Plaintiff Sims will request payment of a service award upon

resolution of this action.

                                         Causes of Action

                                             Count 1
                   Failure to Pay Minimum Wages - Fair Labor Standards Act
                        (On Behalf of Plaintiffs and the FLSA Collective)

          174.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten

herein.

          175.   Plaintiffs and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

          176.   Defendants failed to properly claim a tip credit from the wages of Plaintiffs and

the FLSA collective because Plaintiffs and the FLSA collective were paid a wage rate lower than

Defendants informed them that they would be paid.

          177.   Defendants paid Plaintiffs and the FLSA Collective at or close to minimum wage

for all hours worked.




                                                 26

          Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 27 of 37
       178.      Defendants required and continue to require Plaintiffs and the FLSA Collective to

pay for automobile expenses and other job-related expenses out of pocket, and failed to properly

reimburse Plaintiffs and the FLSA Collective for said expenses.

       179.      By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiffs and the FLSA Collective.

       180.      Plaintiffs and the FLSA Collective have been damaged by Defendants’ willful

failure to pay minimum wage as required by law.

       181.      As a result of Defendants’ willful violations, Plaintiffs and the FLSA Collective

are entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, costs, and attorneys’ fees.

                                             Count 2
                    Failure to Pay Minimum Wages – N.C. Gen. Stat. 95-25.6
                     (On Behalf of Plaintiff Huffman and the Rule 23 Class)

       182.      Plaintiff Huffman restates and incorporates the foregoing allegations as if fully

rewritten herein.

       183.      The North Carolina Wage and Hour Act states that every employer shall pay

every employee all wages and tips accruing to the employee on the regular payday. See N.C. Gen.

Stat. 95-25.6.

       184.      By their policy of failing to fully reimburse for their delivery-related expenses,

which constitute de facto deductions from pay, by failing to properly claim a tip credit from the

wages of the Rule 23 class, and by failing to otherwise pay the wages due to Plaintiff Huffman and

the Rule 23 Class under N.C. Gen. Stat. 95-25.6, Defendants have failed to pay all wages and tips

due to their delivery drivers by their regular payday.



                                                  27

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 28 of 37
       185.       Defendants did not act in good faith when they violated the North Carolina Wage

and Hour Act.

       186.       Plaintiff Huffman and the Rule 23 Class are entitled to their unpaid wages and

unlawful deductions, liquidated damages in an amount equal to their unpaid wages and unlawful

deductions, and interest for the two years preceding the filing of the complaint in this matter.

       187.       Plaintiff Huffman and the Rule 23 Class are further entitled to recover attorneys’

fees and costs.

       188.       As a result of Defendants’ willful violations, Plaintiff Huffman and the Rule 23

Class are entitled to damages, including, but not limited to, unpaid wages, unreimbursed

expenses, liquidated damages, costs, and attorneys’ fees.

                                            Count 3
                         Withholding of Wages – N.C. Gen. Stat. §95-25.8
                          (On Behalf of Plaintiff and the Rule 23 Class)

       189.       Plaintiff Huffman restates and incorporates the foregoing allegations as if fully

rewritten herein.

       190.       The North Carolina Wage and Hour Act states than an employer is permitted to

withhold a portion of an employee’s wages provided that the employer has written authorization

from the employee which is signed on or before the payday for the pay periods for which the

deduction is made; indicated the reason for the deduction; and states the actual dollar amount of

wages which shall be deducted from one or more paychecks. See N.C. Gen. Stat. 95-25.8(a)(2).

       191.       Defendants have not obtained written authorization from the Plaintiff Huffman or

the Rule 23 Class to withhold a portion of their wages to cover their delivery-related expenses,

which constitute de facto deductions from pay.



                                                   28

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 29 of 37
       192.     Defendants have not obtained written authorization from Plaintiff Huffman or the

Rule 23 Class to withhold a portion of their wages on account of the FLSA tip credit.

       193.     Defendants did not act in good faith when they violated the North Carolina Wage

and Hour Act.

       194.     Plaintiff Huffman and the Rule 23 Class are entitled to their unpaid wages and

unlawful deductions, liquidated damages in an amount equal to their unpaid wages and unlawful

deductions, and interest for the two years preceding the filing of the complaint in this matter.

       195.      Plaintiff Huffman and the Rule 23 Class are further entitled to recover their

attorneys’ fees and costs.

       196.     As a result of Defendants’ willful violations, Plaintiff Huffman and the Rule 23

Class are entitled to damages, including, but not limited to, unpaid wages, unreimbursed

expenses, liquidated damages, costs, and attorneys’ fees.

                                              Count 4
                           Failure to Pay Minimum Wages – SCPWA
                (On Behalf of Plaintiff Sims and the Rule 23 South Carolina Class)


       197.     Plaintiff Sims restates and incorporates the foregoing allegations as if fully

rewritten herein.

       198.     Defendants are an “employer” as defined by the SCPWA.

       199.     Defendants employed Plaintiff Sims within the state of South Carolina.

       200.     Defendants failed to notify Plaintiff Sims and the Rule 23 Class at the time of

hiring of the normal hours and wages agreed upon, the time and place of payment, and the

deductions, which would be taken from the wages pursuant to S.C. Code Ann. § 41-10-30.




                                                 29

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 30 of 37
       201.      Defendants illegally deducted amounts from the wages of Plaintiff Sims and the

Rule 23 Class without providing proper notice as required by S.C. Code Ann. § 41-10-30(A).

       202.      Plaintiff Sims and the Rule 23 Class did not receive proper notice of deductions

taken from their wages as required by S.C. Code Ann. § 41-10-40(C).

       203.      Plaintiff Sims and the Rule 23 Class were not paid all wages due by Defendants as

required by S.C. Code Ann. § 41-10-40(D).

       204.      Plaintiff Sims and the Rule 23 Class were not paid all wages due because they were

not paid proper minimum wage.

       205.      Defendants diverted or withheld portions of the wages of Plaintiff Sims and the

Rule 23 Class.

       206.      Defendants’ unlawful deductions from the income of Plaintiff Sims and the Rule

23 Class were instituted willfully.

       207.      By making deductions from the income of Plaintiff Sims and the Rule 23 Class,

Defendants have violated the SCPWA.

       208.      As a result of Defendants’ violations of the SCPWA, Plaintiff Sims and other class

members are entitled to reimbursement of mileage expenses at the IRS business mileage rate,

treble damages, attorneys’ fees, costs and injunctive relief.

                                               Count 5
                                          Unjust Enrichment
                 (On Behalf of Plaintiff Huffman and Rule 23 North Carolina Class)

       209.      Plaintiff Huffman restates and incorporates the foregoing allegations as if fully

rewritten herein.




                                                 30

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 31 of 37
        210.      Plaintiff Huffman and the Rule 23 Class have conferred a benefit upon Defendants,

namely, providing and maintaining “tools of the trade” for Defendants’ benefit.

        211.      The “tools of the trade” include vehicles, insurance for those vehicles, and

cellphones.

        212.      The benefit that Plaintiff Huffman and the Rule 23 Class conferred was not conferred

officiously.

        213.      The benefit that Plaintiff Huffman and the Rule 23 Class conferred was not

gratuitous.

        214.      The benefit that Plaintiff Huffman and the Rule 23 Class conferred was measureable.

        215.      Defendants knew that Plaintiff Huffman and the Rule 23 North Carolina Class

conferred that benefit on Defendants and consciously accepted the benefit.

        216.      As described above, Defendants received benefits as a result of Plaintiff Huffman and

the Rule 23 North Carolina Class providing and maintaining “tools of the trade.”

        217.      The benefits include, but are not limited to, direct and indirect financial benefits like

increased profits, increased ability to compete on the price of Defendants’ products, and increased

business value.

        218.      Defendants did not compensate or under-compensated Plaintiff Huffman and the

Rule 23 Class for these benefits.

        219.      Accordingly, Defendants retention of these benefits under these circumstances would

be unjust.

        220.      As a result of Defendants having been unjustly enriched, Plaintiff Huffman and the

Rule 23 Class are entitled to compensation for the value of the benefit Plaintiff Huffman and the Rule

23 Class conferred on Defendants.


                                                     31

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 32 of 37
                                                Count 6
                                          Unjust Enrichment
                    (On Behalf of Plaintiff Sims and Rule 23 South Carolina Class)

          221.    Plaintiff Sims restates and incorporates the foregoing allegations as if fully rewritten

herein.

          222.    Plaintiff Sims and the Rule 23 Class have conferred a benefit upon Defendants,

namely, providing and maintaining “tools of the trade” for Defendants’ benefit.

          223.    The “tools of the trade” include vehicles, insurance for those vehicles, and

cellphones.

          224.    Defendants knew and realized that Plaintiff Sims and the Rule 23 Class conferred that

benefit on Defendants.

          225.    As described above, Defendants received benefits as a result of Plaintiff Sims and the

Rule 23 Class providing and maintaining “tools of the trade.

          226.    The benefits include, but are not limited to, direct and indirect financial benefits like

increased profits, increased ability to compete on the price of Defendants’ products, and increased

business value.

          227.    Defendants did not compensate or under-compensated Plaintiff Sims and the Rule 23

Class for these benefits.

          228.    Accordingly, Defendants retention of these benefits under these circumstances would

be unjust and it would be inequitable for them to retain them without paying its value.

          229.    As a result of Defendants having been unjustly enriched, Plaintiff Sims and the Rule

23 Class are entitled to compensation for the value of the benefit Plaintiff Sims and the Rule 23 Class

conferred on Defendants.




                                                     32

          Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 33 of 37
        WHEREFORE, Plaintiff Karol Huffman and Jessica Sims, on behalf of themselves and

those similarly situated, pray for the following relief:

        A.      Designation of this action as a collective action on behalf of the collective action

members and prompt issuance of notice to all similarly-situated members of an opt-in class,

apprising them of this action, permitting them to assert timely wage and hour claims in this

action, and appointment of Plaintiffs and their counsel to represent the collective action

members.

        B.      Unpaid minimum wages, unpaid overtime wages, reimbursement of expenses, and

an additional and equal amount as liquidated damages pursuant to the FLSA and supporting

regulations for Plaintiffs and the FLSA Collective.

        C.      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure.

        D.      Designation of Plaintiff Huffman as representative of the Rule 23 Class and

counsel of record as Class Counsel.

        E.      Designation of Plaintiff Sims as representative of the Rule 23 South Carolina Class

and counsel of record as Class Counsel.

        F.      A declaratory judgment that the practices complained of herein are unlawful

under the North Carolina Wage and Hour Act.

        G.      An award of unpaid wages, unlawful deductions, and withheld wages due under

the North Carolina Wage and Hour Act.

        H.      An award of liquidated damages under the North Carolina Wage and Hour Act.

        I.      An award of interest under the North Carolina Wage and Hour Act.



                                                   33

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 34 of 37
       J.      A declaratory judgment that the practices complained of herein are unlawful

under the SCPWA.

       K.      An award of unpaid wages, unlawful deductions, and withheld wages due under

the SCPWA.

       L.      An award of treble damages under the SCPWA.

       M.      An award of interest under the SCPWA.

       N.      An award of the value of the benefits for which Defendants were unjustly enriched

on behalf of the Rule 23 North Carolina Class.

       O.      An award of the value of the benefits for which Defendants were unjustly enriched

on behalf of the Rule 23 South Carolina Class.

       P.      An award of prejudgment and post-judgment interest.

       Q.      An award of costs and expenses of this action, together with reasonable attorneys’

fees and expert fees.

       R.      Such other legal and equitable relief as the Court deems appropriate.



                                     Respectfully submitted,

                                     /s/ Phil Krzeski
                                     Mary-Ann Leon
                                     N.C. State Bar No. 26476
                                     The Leon Law Firm, P.C.
                                     704 Cromwell Dr., Ste E
                                     Greenville, NC 27858
                                     Telephone: (252) 830-5366
                                     maleon@leonlaw.org
                                     www.leonlaw.org
                                     Local Rule 83.1(d) Counsel

                                     Andrew R. Biller (Ohio Bar # 0081452)
                                     Biller & Kimble, LLC

                                                 34

        Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 35 of 37
                       4200 Regent Street, Suite 200
                       Columbus, OH 43219
                       Telephone: (614) 604-8759
                       Facsimile: (614) 340-4620
                       abiller@billerkimble.com

                       Andrew P. Kimble (Ohio Bar # 0093172)
                       Philip J. Krzeski (Ohio Bar # 0095713)
                       Biller & Kimble, LLC
                       8044 Montgomery Rd., Ste. 515
                       Cincinnati, OH 45236
                       Telephone: (513) 715-8711
                       Facsimile: (614) 340-4620
                       akimble@billerkimble.com
                       pkrzeski@billerkimble.com
                       www.billerkimble.com


                       Counsel for Plaintiff




                                  35

Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 36 of 37
                                      JURY DEMAND

        Plaintiffs hereby demand a jury trial by the maximum persons permitted by law on all

issues herein triable to a jury.

                                             /s/ Phil Krzeski
                                             Philip J. Krzeski




                                               36

         Case 4:19-cv-00034-FL Document 62-1 Filed 04/09/20 Page 37 of 37
